DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0023415, filed on 02/26/2020.
Information Disclosure Statement
The information disclosure statements filed 09/16/2020 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.

Claims Objection

Claims 5, 7, 14 and 16 are objected to because of the following informalities:  
The limitation "the first side surface" and “the second side surface” recited in claims 5 and 7 should be changed to "a first side surface" and “a second side surface”. Similar to claims 14 and 16, the limitation “the second or third side surface” (line 2) recited in claim 14 should be changed to “a second or third side surface” and the limitation “the first or fourth side surface” recited in claim 16 should be changed to “a first or fourth side surface”. These changes make claims read better. 
Claims 6,8,15 are objected as dependent on the base claims 5,7,14.
Appropriate correction is required
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. (US Pub 2019/0052741 A1).
Regarding claim 1; Shim teaches a display device (a mobile terminal 100, Fig.1A,2,3) comprising:
a display panel (a display unit 151) to display an image (para. [0074]); and
a sound generator (a vibration receiver 152a, Figs.2,3) disposed on a surface of the display panel to vibrate the display panel (para. [0149], Fig.2, the vibration receiver 152a is attached to the rear surface of the display unit 151),
wherein distances between each of a plurality of side surfaces of the sound generator and each of a plurality of side surfaces of the display panel respectively corresponding to the each of
the plurality of side surfaces of the sound generator are substantially equal (Fig.3, para. [0022,0152-0154], the vibration receiver 152a is embedded in a region 151b which is spaced a present distance from the region of the display unit. As shown in Fig.3, distances between each side of four sides of the region 151b and corresponding side of the display unit are equal (e.g., a distance “x” as annotated in Fig.3)).
Regarding claim 2; Shim teaches the display device of claim 1 as discussed above. Shim further teaches that the display panel comprises first through fourth side surfaces generally perpendicular or generally parallel to each other, the sound generator comprises first through fourth side surfaces respectively corresponding to the first through fourth side surfaces of the display panel, and distances between each of the first through fourth side surfaces of the sound generator and each of the first through fourth side surfaces of the display panel are substantially equal (Figs.2 and 3, similar to the analysis of claim 1 above).
Regarding claim 4; Shim teaches the display device of claim 1 as discussed above. Shim further teaches that the sound generator comprises a plurality of sound generators (para. [0014], the vibration receiver may include a plurality of vibration receivers), and distances between each of the side surfaces of the display panel and at least some of the side surfaces of the sound generators respectively corresponding to the each of the side surfaces of the display panel are substantially equal (para. [0022,0152-0154], the vibration receiver 152a is embedded in a region 151b which is spaced a present distance (e.g., 10mm) from the region of the display unit so that the display unit may be vibrated enough to transmit sound. Therefore, Shim implies that the plurality of vibration receivers are located in the region 151b which is spaced a constant distance from the region of the display panel).
Claims 13,14,16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (US Pub 2019/0087004 A1).
Regarding claim 13; Fan teaches a display device (a display device 10, Fig.4(B)) comprising: 
a display panel having first through fourth side surfaces (Fig.4(B), the display device 10 comprises a display region AA having four sides); and 
a sound generator (a vibrator 20) disposed on a surface of the display panel to vibrate the display panel and having first through fourth side surfaces respectively corresponding to the first through fourth side surfaces of the display panel (para. [0050], the vibrator 20 is disposed on a back side of the display panel 10. The vibrator 20 comprises four sides corresponding to four sides of the display panel 10, respectively), wherein 
[AltContent: textbox (d4)][AltContent: arrow][AltContent: textbox (d3)][AltContent: textbox (d1)][AltContent: textbox (d2)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    212
    186
    media_image1.png
    Greyscale

(Fig.4(B) of Fan reproduced)

distances between each of the first through third side surfaces of the sound generator and each of the first through third side surfaces of the display panel are substantially equal (Fig.4(B), distances d1 to d3 are substantially equal).
Regarding claim 14; Fan teaches the display device of claim 13 as discussed above. Fan further teaches that the sound generator has a longitudinal axis generally parallel to the second or third side surface of the display panel (Because claim 13 does not specify a first to fourth side surfaces, under Broadest Reasonable Interpretation, the second or third side surface can be interpreted as a short side of the display panel. In Fig.4(B), a longitudinal axis of the vibrator 20 is parallel to the short side of the display panel which is equivalent to the second or third side surface as claimed); and the distances between each of the first through third side surfaces of the sound generator and each of the first through third side surfaces of the display panel are smaller than a distance between the fourth side surface of the sound generator and the fourth side surface of the display panel (see Fig.4(B), each of distances d1 to d3 is smaller than a distance d4).
Regarding claim 16; Fan teaches the display device of claim 13 as discussed above. Fan further teaches that the sound generator has a longitudinal axis generally parallel to the first or fourth side surface of the display panel (Fig.4(B), a longitudinal axis of the vibrator is parallel to a short side of the display panel which is equivalent to the first side of the display panel as claimed), and the distances between each of the first through third side surfaces of the sound generator and each of the first through third side surfaces of the display panel are smaller than a distance between the fourth side surface of the sound generator and the fourth side surface of the display panel (see Fig.4(B), each of distances d1 to d3 is smaller than a distance d4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US Pub 2019/0052741 A1) in view of Nam et al. (US Pub 2022/0129234 A1).
Regarding claim 3; Shim teaches the display device of claim 1 as discussed above. Shim does not explicitly teach a ratio of a length of the first side surface of the display panel to a length of the second side surface generally perpendicular to the first side surface is substantially equal to a ratio of a length of the first side surface of the sound generator corresponding to the first side surface of the display panel to a length of the second side surface of the sound generator corresponding to the second side surface of the display panel.
	Nam teaches that a display panel may have a square shape (para. [0069], a display panel 200 my have a square shape).
	Therefore, Shim as modified by Nam would render a display panel having a square shape.  As such, the vibration receiver of Shim would have a square shape as well because the vibration receiver is spaced a preset distance from the region of the square-shaped display panel. Accordingly, Shim as modified by Nam would teach a ratio of a length of the first side surface of the display panel to a length of the second side surface generally perpendicular to the first side surface is substantially equal to a ratio of a length of the first side surface of the sound generator corresponding to the first side surface of the display panel to a length of the second side surface of the sound generator corresponding to the second side surface of the display panel (i.e., a ratio of a length of first side to a length of second side of the vibration receiver is equal to a ratio of a length of first side to a length of second side of the display panel (i.e., both ratios are equal to 1)).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Shim to include the method of Nam of implementing a display panel in a square shape. The motivation would have been in order to obtain a preferred design.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US Pub 2019/0052741 A1) in view of Kim et al. (US Pub 2021/0400394 A1, hereinafter referred to as “Kim’394”).
Regarding claim 5; Shim teaches the display device of claim 4 as discussed above. Shim does not teach that the sound generator comprises first and second sound generators spaced apart from each other in a direction generally perpendicular to the first side surface and the second side surface of the display panel.
Kim’394 teaches the sound generator comprises first and second sound generators spaced apart from each other in a direction generally perpendicular to the first side surface and the second side surface of the display panel (see Fig.25 reproduced below, Kim’394 discloses a display panel comprising a first sound generator and a second sound generator being spaced apart from each other in a direction perpendicular to the width of the display panel which is equivalent to “the first side surface” and “the second side surface”).
	Accordingly, a combination of Shim and Kim’394 would render a display device comprising two sound generators spaced apart from each other. Fig.25 of Shim’394 shows that the distances d1, d2, d3, and d4 are substantially equal. As disclosed by Shim, the vibration receiver would be spaced at a constant distance from the region of the display panel. Therefore, the distances d1, d2, d3, and d4 as annotated in Fig.25 of Kim’394 would be equal. 

[AltContent: textbox (Second sound generator)][AltContent: textbox (First sound generator)][AltContent: textbox (d4)][AltContent: textbox (d4)][AltContent: textbox (d3)][AltContent: textbox (d3)][AltContent: textbox (d1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    390
    518
    media_image2.png
    Greyscale

(Fig.25 of Kim’394 reproduced) 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Shim to include the teaching of Kim’394 of providing two sound generators spaced apart from each other. The motivation would have been in order to output stereo sound (Kim’394, para. [0225,0229]).
Regarding claim 6; Shim and Kim’394 teach the display device of claim 5 as discussed above. Shim does not teach that each of the first through fourth distances is smaller than a distance between the first and second sound generators.
Kim’394 teaches each of the first through fourth distances is smaller than a distance between the first and second sound generators (see Fig.25, a distance between the first sound generator and the second sound generator is greater than each of distances d1, d2, d3, and d4).
The motivation is the same as the rejection of claim 5.
Regarding claim 7; Shim teaches the display device of claim 4 as discussed above. Shim does not teach that the sound generator comprises first and second sound generators spaced apart from each other in a direction generally parallel to the first side surface and the second side surface of the display panel.
Kim’394 teaches the sound generator comprises first and second sound generators spaced apart from each other in a direction generally parallel to the first side surface and the second side surface of the display panel (Fig.25, Kim’394 discloses a display panel comprising a first sound generator and a second sound generator being spaced apart from each other in a direction parallel to the length of the display panel which is equivalent to “the first side surface” and “the second side surface”).
	Accordingly, a combination of Shim and Kim’394 would render a display device comprising two sound generators spaced apart from each other. Fig.25 of Shim shows that the distances d1, d2, d3, and d4 are substantially equal. As disclosed by Shim, the vibration receiver would be spaced at a constant distance from the region of the display panel. Therefore, the distances d1, d2, d3, and d4 as annotated in Fig.25 of Kim’394 would be equal. 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Shim to include the teaching of Kim’394 of providing two sound generators spaced apart from each other. The motivation would have been in order to output stereo sound (Kim’394, para. [0225,0229]).
Regarding claim 8; Shim and Kim’394 teach the display device of claim 7 as discussed above. Shim does not teach that each of the first through fourth distances is smaller than a distance between the first and second sound generators.
Kim’394 teaches each of the first through fourth distances is smaller than a distance between the first and second sound generators (see Fig.25, a distance between the first sound generator and the second sound generator is greater than each of distances d1, d2, d3, and d4).
The motivation is the same as the rejection of claim 5.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US Pub 2019/0052741 A1) in view of Kim et al. (US Pub 2019/0163234 A1, hereinafter referred to as “Kim’234”).
Regarding claim 9; Shim teaches the display device of claim 4 as discussed above. Shim does not explicitly teaches the sound generator comprises first through fourth sound generators adjacent to first through fourth corners of the display panel, respectively, and a first distance between a first side surface of the first or second sound generator and the first side surface of the display panel, a second distance between a second side surface of the third or fourth sound generator and the second side surface of the display panel, a third distance between a third side surface of the first or third sound generator and the third side surface of the display panel, and a fourth distance between a fourth side surface of the second or fourth sound generator and the fourth side surface of the display are all substantially equal.
	Kim’234 teaches the sound generator comprises first through fourth sound generators adjacent to first through fourth corners of the display panel, respectively (Fig.12A, a sound generator comprises four piezoelectric elements 400a, 400b, 400c, and 400d located at four corners of a display panel 100).
	Accordingly, a combination of Shim and Kim’234 would render a vibration receiver comprising four piezoelectric elements located at four corners of the region 151b (Fig.3 of Shim). Therefore, the combination of Shim and Kim’234 further teaches that a first distance between a first side surface of the first or second sound generator and the first side surface of the display panel, a second distance between a second side surface of the third or fourth sound generator and the second side surface of the display panel, a third distance between a third side surface of the first or third sound generator and the third side surface of the display panel, and a fourth distance between a fourth side surface of the second or fourth sound generator and the fourth side surface of the display are all substantially equal.
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the vibration receiver of Shim to include the teaching of Kim’234 of providing four piezoelectric elements at four corners of a display panel. The motivation would have been in order to improve the sound quality (Kim’234, para. [0109,0110]).
Claims 10,11 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US Pub 2019/0052741 A1) in view of Lee et al. (US Pub 2020/0184939 A1).
Regarding claim 10; Shim teaches the display device of claim 1 as discussed above. Shim does not teach that the sound generator comprises: a first sound generator having a plurality of side surfaces; and a second sound generator surrounding the first sound generator and having a plurality of side surfaces respectively corresponding to the side surfaces of the display panel.
	Lee teaches that the sound generator comprises: a first sound generator having a plurality of side surfaces; and a second sound generator surrounding the first sound generator and having a plurality of side surfaces respectively corresponding to the side surfaces of the display panel (Fig3,4A, para. [0066], a sound generating device 400 comprises a first vibration generating device 401 having four side surfaces surrounded by a second vibration generating device 402 having four side surfaces corresponding to four side surfaces of a display panel 110).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the vibration receiver of Shim to include the sound generating device of Lee. The motivation would have been in order to improve a sound pressure level in a high frequency domain and a low frequency domain (Lee, para. [0043]).
Regarding claim 11; Shim and Lee teach the display device of claim 10 as discussed above. Shim further teaches the plurality of side surfaces of the sound generator comprise first to fourth side surfaces, and distances between each of first through fourth side surfaces of the sound generator and each of the first through fourth side surfaces of the display panel are substantially equal (similar to the analysis of claim 1 above).
	Shim does not teach second generator.
	Lee teaches a second sound generator (see the analysis of claim 10 above). The motivation is the same as the rejection of claim 10. 
Accordingly, a combination of Shim and Lee would render a vibration receiver comprising the first vibration generating device surrounded by the second vibration generating device. As such, the second generating device would be spaced a constant distance from the region of the display panel. Therefore, the combination of Shim and Lee further teaches that the plurality of side surfaces of the sound generator comprise first to fourth side surfaces, and distances between each of first through fourth side surfaces of the sound generator and each of the first through fourth side surfaces of the display panel are substantially equal.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US Pub 2019/0052741 A1) in view of Jang et al. (US Pub 2020/0314515 A1).
Regarding claim 12; Shim and Lee teach the display device of claim 10 as discussed above. Shim and Lee do not teach that the first sound generator has a first width in plan view and the second sound generator has second width in plan view substantially equal to the first width.
	Jang teaches the first sound generator has a first width in plan view and the second sound generator has second width in plan view substantially equal to the first width (Fig.10, para. [0150], a piezoelectric layer 230 for generating a sound comprises a plurality of piezoelectric portions 231a having the same width W1).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating device of Shim and Lee of having a second vibrating generating device surrounding the first vibration generating device to include the teaching of Jang of providing a sound generator comprising a plurality of piezoelectric portions having the same width. Accordingly, the first vibration generating device and the second vibration generating device have the same width. The motivation would have been in order to facilitate the manufacturing process.
Claims 17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US Pub 2019/0052741 A1) in view of Wu et al. (US Pub 2016/0118370 A1) and Shin et al. (US Pub 2020/0404427 A1).
Regarding claim 17; Shim teaches a display device (a display device 151, Fig.3) comprising: 
a substrate supporting a display surrounded by a first surface (para. [0125], a substrate of the display. Fig.3 shows that the display unit 151 is surrounded by four sides); and 
a sound generator (a vibration receiver 152a) disposed on a surface of the substrate to vibrate the substrate (para. [0147], the vibration receiver 152a is configured to transmit sounds via vibration), the sound generator being surrounded by a second surface (Fig.3, para. [0152], the vibration receiver 152a is attached to a location 151b. Thus, the vibration receiver 152a is surrounded by four sides of the region 151b), wherein 
distances between each of a plurality of parts of the second surface and each of a plurality of parts of the first surface respectively corresponding to the plurality of parts of the second surface are substantially equal (Fig.3, para. [0154], the region 151b is spaced a preset distance (e.g., distance “x” as annotated in Fig.3) from the region of the display unit 151).
Shim does not teach first generally curved surface; and second generally curved surface.
Wu teaches first generally curved surface (Fig.1B, Wu discloses a display device implemented in a wearable device, such as a watch. The display device comprises a substrate 11 on which a display panel is disposed. The display panel is surrounded by a generally curved surface).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Shim to include the teaching of Wu of providing a display panel having a circular shape. The motivation would have been in order to provide a display device with a free shape display region, such as for a watch, to meet the requirement for beautiful and creative display devices (Wu, para. [0006,0008,0009]).
	Shin teaches second generally curved surface (Fig.10, para. [0066], a vibration module 200 comprises a plurality of first portions 210 formed in a circular shape. The first portion 210 is formed on an electroactive material which generates a vibration under an electric field).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Shim and Wu of having a display panel in a circular shape to include the teaching of Shin of providing a first portion of a vibration module having a circular shape. The motivation would have been in order to arrange the vibration receiver to be spaced a constant distance from the circular-shaped display region.
Regarding claim 18; Shim, Wu, and Shin teach the display device of claim 17 as discussed above. Shim does not teach that the substrate comprises a generally circular arc part having at least one generally circular arc and a protruding part extending from a side of the generally circular arc part, and 4 further comprising a generally circular display part disposed on the generally circular arc part, wherein the sound generator has a generally circular shape corresponding to the generally circular display part and has substantially the same center point as the generally circular display part.
	Wu teaches that the substrate (the first substrate 11, Fig.1A,2-4) comprises a generally circular arc part having at least one generally circular arc (para. [0028], the first substrate 11 has a first arc edge 111) and a protruding part extending from a side of the generally circular arc part (para. [0028], the first substrate 11 has a protrusion near to the first side 112), and further comprising a generally circular display part disposed on the generally circular arc part (Figs.1A,2-4, para. [0032,0033,0035]). The motivation is the same as the rejection of claim 1.
	Shin teaches that the sound generator has a generally circular shape (see the analysis of claim 17 above). The motivation is the same as claim 17.
	Accordingly, a combination of Shim, Wu, and Shin further teaches the sound generator has a generally circular shape corresponding to the generally circular display part and has substantially the same center point as the generally circular display part (In the principle of operation of Shim, the vibration receiver is spaced a constant distance from the region of the display panel. Therefore, in the combination of Shim, Wu, and Shin, the circular-shaped vibration receiver would have the same center point as the circular-shaped display panel).
Allowable Subject Matter
Claims 15,19,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art, alone or in combination, fails to teach the limitation of claim 15 reciting that a ratio of a length of first side surface of the display panel to a second side surface perpendicular to the first side surface of the display panel is substantially equal to a ratio of a length of the first side surface of the sound generator corresponding to the first side surface of the display panel to a length of the second side surface of the sound generator corresponding to the second side surface of the display panel.
Prior art, alone or in combination, fails to teach the limitation of claim 19 reciting that the sound generator comprises: 2a first sound generator comprising a generally circular side surface having a first radius; 3and 4a second sound generator at least partially surrounding the first sound generator at a sdistance from the first sound generator, the second sound generator comprising a generally 6circular side surface having a second radius greater than the first radius.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shin et al. (US Pub 2021/0136341 A1) discloses that a sound output unit is arranged to be spaced a constant distance from a display region (Figs.1A,2A,5,6A,9A,10A).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691    

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691